Title: From Alexander Hamilton to Rufus King, [17 August 1791]
From: Hamilton, Alexander
To: King, Rufus



[Philadelphia, August 17, 1791]

Your letter of Monday Evening has a good deal tranquillized me. I am glad to learn that the mischiefs from the over rise of scripts are not likely to be very extensive.
I observe what you say respecting the quotation of my opinion. I was not unaware of the delicacy of giving any & was sufficiently reserved ’till I perceived the extreme to which Bank Script and with it other stock was tending. But when I saw this I thought it adviseable to speak out, for a bubble connected with my operations is of all the enemies I have to fear, in my judgment, the most formidable—and not only not to promote, but as far as depends on me, to counteract delusions, appears to me to be the only secure foundation on which to stand. I thought it therefore expedient to risk something in contributing to dissolve the charm.
But I find that I have been misquoted. Speaking of sales on time at twenty four shillings for 6 ⅌ Ct. &c. I think it probable, I may have intimated an opinion that they went faster than could be supported. But it is untrue that I have given as a standard prices below those of the market as mentioned by you. On the contrary my standard on pretty mature reflection has been and is nearly as follows—


for Bank Script
195


6 ⅌ Cents
 22/


3 ⅌ Cents
 12/


Deferred now
 12/8


I proceed on the idea of 5 ⅌ Ct. interest—taking at the same time into calculation the partial redeemability of the 6 ⅌ Ct.
I give you my standard that you may be able if necessary to contradict insinuations of an estimation on my part short of that standard for the purpose of depressing the funds.
Yrs. sincerely & Affect
A Hamilton
Aug. 17
R King Esqr

